Title: To Thomas Jefferson from Tench Coxe, 10 March 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. March 10th. 1801.

When I had the honor to write you upon the subject of an appointment, I did it with great reluctance from the numerous suggestions of names & applications that must necessarily embarrass and distress you. I will not suppress the expression of a consciousness, that I have undergone the most injurious and severe trials in the public service as a citizen lately, and before as an officer. My seniority in the treasury, had I not been removed would have given Me there, high claims. My habits in naval matters, and my too great attention to our public affairs might have justified my submitting myself to your consideration in that department, but it is my wish to receive such consideration as may be convenient. Should it happen that no object has been destined for me, I would wish it understood that some of the appointments in Pennsa. that may be soon vacant would be acceptable. Public Opinion has gone forth, that General Henry Miller will not continue in the office of “Supervisor of the revenue” in this State. The office is one of the sixteen, which as Commr. of the Revenue I superintended—besides the charge of the establishments for the safety & direction of shipping. Should it be placed in my hands, I trust there could be no doubt, that it would receive a correct administration. I will not consume your occupied time by saying more, nor have I chosen to assail you with indirect applications. My friend Mr. Dawson is the only man on earth to whom I have ever said a syllable to induce to a mention of my name—I do assure you,  Sir, I would not thus trouble you—I would wait the course of things—or decline public employment, but the inroads of our political enemies upon my property, late profession, and chances of [busin]ess, and the duties I owe [to] a very numerous family compel me to pay this attention to what I have little attended to—the emoluments of office—
I have the honor to be sir yr. most respectf. Servt

Tench Coxe

